Citation Nr: 1710114	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-47 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for chronic allergic rhinitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served in the Army on active duty from January 1978 to August 1984, and from January 1985 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in July 2013 and May 2016 for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in a September 2016 Supplemental Statement of the Case (SSOC), the RO stated that the Veteran's current disability rating for chronic sinusitis was 0 percent disabling.  However, the Veteran was granted a 10 percent rating for chronic sinusitis in an October 2009 rating decision.  Notice of the reduction required under 38 C.F.R. § 3.105 (e) was never provided to the Veteran.  The Board finds that the RO's characterization of the Veteran's disability rating for chronic sinusitis as 0 percent disabling was merely a scrivener's error.  Therefore, the Veteran remained entitled to a 10 percent disability rating for chronic sinusitis through the duration of this appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's chronic sinusitis has not been manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, or; three or more incapacitating episodes per year requiring prolonged antibiotic treatment.

2.  Prior to August 28, 2013, the Veteran's chronic allergic rhinitis was not manifested by obstruction of the nasal passages or by polyps.

3.  From August 28, 2013, to September 7, 2016, the Veteran's chronic allergic rhinitis was manifested by a greater than 50 percent obstruction of the nasal passage on both sides and no polyps.

4.  From September 7, 2016, the Veteran's chronic allergic rhinitis has been manifested by a less than 50 percent obstruction of the nasal passage on both sides and no polyps.

5.  Service connection is currently in effect for sleep apnea, rated at 50 percent disabling; chronic sinusitis, rated at 10 percent disabling; chronic allergic rhinitis, rated at 10 percent disabling from August 28, 2013, to September 7, 2016; deviated nasal septum, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; hypertension, rated at 10 percent disabling; and right finger injury, rated at 0 percent disabling.

6.  The Veteran reported that he worked as a salesperson from 2002 to 2004 and as a veterans' service representative from 2001 to 2002, and has two years of college education and technical training in the military.

7.  The most probative evidence reflects that the Veteran's service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6511 (2016).

2.  The criteria for a compensable rating for chronic allergic rhinitis were not met prior to August 28, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

3.  The criteria for a rating of 10 percent, but no greater, for chronic allergic rhinitis are met from August 28, 2013, until September 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

4.  The criteria for a compensable rating for chronic allergic rhinitis have not been met from September 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

5.  The requirements for TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  Pursuant to the Board's July 2013 remand, relevant disability medical records from the Social Security Administration (SSA) were requested in July 2013.  A negative reply from SSA was received in which SSA stated that there were no medical records due to the fact that the Veteran either did not file for disability benefits or that he filed for disability benefits, but no medical records were obtained for the claim.  In September 2013, a letter was sent to the Veteran notifying him of this and requesting that he submit the records.  VA did not receive a response from the Veteran.  

In addition, the Veteran was afforded VA medical examinations in April 2008, August 2013, and September 2016.  The Board finds that the examination obtained in September 2016 is adequate.  The examination was performed by a qualified medical professional and was predicated on a full physical examination and reading of all available records.  The examiner also provided a detailed rationale for the findings rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. 
§ 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Sinusitis

The rating criteria for chronic sinusitis are found in Diagnostic Code 6511.  Diagnostic Code 6511 provides a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is provided for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum rating provided for chronic sinusitis is 50 percent following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Diagnostic Code 6511 defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Service connection for the Veteran's chronic sinusitis was granted in a September 2001 rating decision.  Initially, a noncompensable disability rating was awarded.  A July 2008 rating decision also denied a compensable rating for chronic sinusitis because an April 2008 VA examination did not find any evidence of chronic sinusitis. At that examination, the Veteran reported experiencing one non-incapacitating episode, and no incapacitating episodes, during the previous year. No impact on his ability to work was noted, as the Veteran reported being employed full-time.

Subsequently, an October 2009 rating decision granted the Veteran an increased rating of 10 percent for chronic sinusitis.  The Veteran then perfected an appeal.  In July 2013, the Board remanded the issue and instructed the RO to, in relevant part, obtain any relevant SSA disability medical records, updated VA treatment records, and a new VA examination to evaluate the Veteran's chronic sinusitis. The Veteran subsequently underwent VA examination in August 2013. At that time, he complained of daily symptoms of headaches, sinus pressure, congestion, and discharge and reported that he had taken antibiotics for sinus problems twice in the past year. The examiner observed symptoms of headaches and pain and tenderness to palpation of the sinuses and found him to have not experienced any incapacitating or non-incapacitating sinus episodes in the previous year. The examiner further stated that the Veteran would be able to engage in "light duty" work when all his service-connected disabilities were taken into account.

In May 2016, the Board again remanded the issue of increased rating for chronic sinusitis.  The Board instructed the RO to obtain a new VA examination to determine the nature and severity of the Veteran's chronic sinusitis.

The Veteran underwent another VA examination in September 2016.  According to the VA examiner, the Veteran reported four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge of crusting in the past 12 months.  In addition, the VA examiner stated that the Veteran had not experienced any incapacitating episodes due to sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  The VA examiner also found that there was no longer a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  Furthermore, the VA examiner did not find complete obstruction of either side of the nasal passage or polyps.

In a September 2016 rating decision, the RO denied the Veteran an increased rating for chronic sinusitis.  Subsequently, in a letter received in October 2016, the Veteran stated that he has had a minimum of five to seven non-incapacitating episodes of sinusitis every year for the past decade as well as a minimum of four incapacitating sinusitis infections a year that require antibiotic treatment.   The Veteran further stated that he remembered reporting to the VA examiner in the September 2016 examination that he has these episodes.  See October 2016 letter.  In December 2016, the Veteran sent another letter in which he included entries from his personal health journal.  According to the entries, the Veteran experienced four severe sinusitis episodes or events in the three months following the September 2016 rating decision.

Upon review of the record, the Board finds that the evidence of record does not establish symptoms warranting an increased rating for chronic sinusitis.  The April 2008, August 2013, and September 2016 VA examinations all clearly determined that the Veteran did not experience three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in any 12-month period.  Furthermore, the Veteran's VA treatment records do not reflect three or more incapacitating episodes of sinusitis per year.  VA primary care notes from January 2015 and January 2016 state that the Veteran's chronic sinusitis was stable; neither prolonged antibiotic treatment nor bed rest was prescribed for sinusitis.  While there is an indication that the Veteran was ordered antibiotics in December 2013 for his chronic sinusitis, the Veteran stopped taking them in January 2014.  December 2013 VA primary care note; January 2014 VA addendum note.  Review of the Veteran's VA treatment records similarly reflects treatment for sinusitis with prescribed antibiotics at most two times per year throughout the appeal period.

The Veteran's private medical records similarly do not indicate three or more incapacitating episodes of sinusitis per year.  In July 2015, the Veteran was treated with antibiotics for a bacterial infection of the spine, not for chronic sinusitis.  See July 2015 discharge summary by Dr. N, G. Hospital.  While the Veteran was again prescribed antibiotics in August 2015 and September 2015, the antibiotics were prescribed for a bacterial infection and back surgery, not for chronic sinusitis.  See August 2015 H. M. Health Care discharge summary; September 2015 M. Medical Center discharge documents.

While the Veteran stated that he, in fact, has experienced multiple incapacitating episodes of sinusitis in the past year, the occurrence of an incapacitating episode of sinusitis must be determined by a physician.  See 38 C.F.R. § 4.97.  There is no evidence to doubt the credibility of the VA examiner or the Veteran's VA and private physicians.

In addition, the September 2016 VA examination clearly reported that the Veteran stated he suffered no incapacitating episodes and four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge of crusting in the past 12 months.  The Veteran's VA and private medical records also do not reflect more than six non-incapacitating episodes of sinusitis per year.  See, e.g., January 2015 VA primary care note; January 2016 VA primary care note; July 2015 discharge summary by Dr. N, G. Hospital;  August 2015 H. M. Health Care discharge summary; September 2015 M. Medical Center discharge documents.  

In contrast, the Veteran has stated that he has had up to seven non-incapacitating episodes of sinusitis in a 12 month period.  The Veteran is competent to testify to observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's claim of a sudden worsening of his sinusitis is inconsistent with the medical evidence of record.  According to the September 2016 VA examiner, current CT scans showed no objective evidence of chronic sinusitis.  Though the Veteran has experienced sinus congestion, the medical record establishes that the Veteran's sinusitis has been stable.  See January 2016 VA primary care note; September 2015 primary care telephone encounter note.  Moreover, the Veteran's personal health journal is inconsistent with his own statement during the September 2016 VA examination.  In that examination, the Veteran stated that he had four non-incapacitating episodes of sinusitis in the past 12 months.  However, the personal health journal does not contain any contemporaneous entries for episodes of sinusitis prior to the September 2016 VA examination and subsequent denial for an increased rating.  

In weighing the credibility of all the competent evidence of record, the Board finds that the probative evidence establishes the Veteran did not experience three or more incapacitating episodes of sinusitis per year or more than four non-incapacitating episodes of sinusitis per year.  This is so for the entirety of the appeal period. Therefore, the Veteran is not entitled to a 30 percent rating for chronic sinusitis.  

Furthermore, there is no competent evidence of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, or of sinusitis following radical surgery with chronic osteomyelitis.  Thus, a 50 percent rating for chronic sinusitis is also not warranted at any point during the appeal period.

The Board also has considered whether referral for extraschedular consideration is warranted for the Veteran's chronic sinusitis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture also includes related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's four non-incapacitating episodes and the absence of incapacitating episodes of sinusitis directly correspond with the schedular criteria for the 10 percent evaluation.  The relevant diagnostic code specifically contemplates headaches, pains, and purulent discharge or crusting due to sinusitis.  38 C.F.R. § 4.97.  

The competent medical evidence demonstrates recent hospitalizations due to a bacterial infection and back surgery.  August 2015 H. M. Health Care discharge summary; September 2015 M. Medical Center discharge documents.  It is clear from his statements that the Veteran has suffered exceedingly from these conditions.  However, the Veteran is not service connected for bacterial infection or back condition.  There is also no competent evidence of record that these conditions are related to the Veteran's chronic sinusitis.  Therefore, the Veteran's bacterial infection and back condition cannot be considered as part of the disability picture for purposes of extraschedular evaluation.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's chronic sinusitis, and no referral for an extraschedular rating is required.

Rhinitis

Diagnostic Code 6522 provides the rating criteria for chronic allergic rhinitis.  A 10 percent rating is provided for rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is provided for rhinitis with polyps.  
38 C.F.R. § 4.97.

Service connection for the Veteran's chronic allergic rhinitis was granted in the September 2001 rating decision.  A noncompensable disability rating was awarded.  The July 2008 rating decision also denied a compensable rating for chronic allergic rhinitis because the April 2008 VA examination did not find any evidence of blockage or deformities.  The Veteran perfected an appeal, and, in July 2013, the Board remanded the issue for the reasons stated in the previous section.

Pursuant to the July 2013 Board remand, the Veteran underwent a VA examination on August 28, 2013.  The VA examiner determined that the rhinitis manifested in a greater than 50 percent obstruction of the nasal passage on both sides.  .  

The Board again remanded the issue of increased rating for chronic allergic rhinitis in May 2016.  The Board instructed the RO to obtain a new VA examination to determine the nature and severity of the Veteran's chronic allergic rhinitis.

The Veteran underwent another VA examination in September 2016.  According to the VA examiner, there was no longer a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  Furthermore, the VA examiner did not find complete obstruction of either side of the nasal passage or polyps.

The Board finds, upon review of the record, that the competent evidence establishes that the Veteran is entitled to a staged rating for his chronic allergic rhinitis.  The August 28, 2013, VA examination determined that there was a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and no polyps.  However, the September 7, 2016, VA examination did not observe a greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on either side, or polyps.  As stated previously, there is no evidence to doubt the credibility of either VA examiner.  Therefore, a 10 percent disability rating for the Veteran's chronic allergic rhinitis is warranted from August 28, 2013, to September 7, 2016.  38 C.F.R. § 4.97.  

However, for the periods prior to August 28, 2013, and after September 7, 2016, the Board finds that entitlement to a compensable rating for rhinitis is not warranted, as there is no showing of obstruction of the nasal passages during those periods.  Further, the Board finds that the Veteran is not entitled to a 30 percent rating because there is no evidence on record of rhinitis with polyps.  This is so for the entirety of the appeal period.

Due to the fact that the rating criteria for chronic allergic rhinitis do not overlap with any of the rating criteria for chronic sinusitis, the staged rating avoids pyramiding prohibited under 38 C.F.R. § 4.14.  38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board also has considered whether referral for extraschedular consideration is warranted for the Veteran's chronic allergic rhinitis.  The schedular criteria for a compensable rating of chronic allergic rhinitis contemplate the presence of polyps or, the very least, a 50 percent or greater obstruction of both sides of the nasal passage or complete obstruction on one side.  38 C.F.R. § 4.97.  The Veteran's chronic allergic rhinitis is not currently manifested by polyps or obstruction.  The August 2013 VA examination also did not observe any polyps.  A physical examination in February 2016 noted no rhinitis.  February 2016 cardiology consultation note.  As such, the medical evidence does not portray an exceptional disability picture of chronic allergic rhinitis.  Moreover, there is no evidence of frequent hospitalization or interference with employment due to chronic allergic rhinitis.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's chronic allergic rhinitis, and no referral for an extraschedular rating is required.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported having two years of college education and technical training in the military, including training as an electrician.  In addition, the Veteran reported having worked as a sales person from 2002 to 2004 and as a veterans' service representative from 2001 to 2002.

However, the Board notes that the Veteran specifically bases his claim of TDIU on a non-service connected 2015 spinal and back injury.  See October 2016 letter.  Prior to that injury, the Veteran contended that he was unable to work due not only to his service-connected disabilities but also to his non-service-connected diabetes mellitus.  Thus, by his own admission, the Veteran is not claiming that he is unable to obtain substantially gainful employment due to his service-connected disabilities alone.  Moreover, the September 2016 VA examination indicated that the Veteran's chronic sinusitis, rhinitis, and sleep apnea did not impact his ability to work.  In a separate document made part of the examination report, the VA examiner also stated that there would be no functional impairment caused solely by the Veteran's service-connected disabilities whether acting alone or in concert.  September 2016 Medical Opinion.  

The Board is not unsympathetic to the Veteran and finds credible his statements regarding the effect his back condition and diabetes mellitus have had on his ability to work.  However, as stated above, the Veteran is not service connected for his back condition, bacterial infection of the spine, or diabetes mellitus.  TDIU can only be granted where a disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 U.S.C.A. § 4.16(a).  While the Veteran's back condition or diabetes may preclude him from gainful and substantial unemployment, the competent and credible evidence does not establish unemployability solely due to the Veteran's service-connected disabilities.  See September 2016 VA examination.  Because the evidence does not establish that the Veteran's service-connected disabilities, when considered alone, have precluded him from securing and following a substantially gainful occupation, the Board concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities have made him unemployable. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase above what is granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for chronic sinusitis is denied.

A compensable rating for chronic allergic rhinitis is denied prior to August 28, 2013.

A rating of 10 percent for chronic allergic rhinitis is granted effective from August 28, 2013, to September 7, 2016.

A compensable rating for chronic allergic rhinitis is denied from September 7, 2013.

Entitlement to a TDIU is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


